DETAILED ACTION
This office action is a response to a communication made on 04/12/2022.
Claims 1, 8 and 15 are currently amended.
Claims 1-20 are pending for this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No., filed on 04/19/2019.

Response to Arguments
Applicant: Applicant's arguments, see remarks on page 10-12, filed 04/12/2022, applicant argues that, “claim 1 is amended to recite “automatically generating, using the one or more input parameters for the service and at least one object included in the metadata, at least one custom component for the service, wherein the at least one custom component defines at least one function corresponding to the at least one object and performable by the service and one or more actions performable by the chatbot application, the one or more actions corresponding to the at least one function.” Applicant submits that the combination of Krishnamurthy and Roisman does not teach or suggest each and every feature of amended claim 1.
Examiner: Applicant's arguments filed 04/12/2022 have been fully considered but they are not persuasive. Examiner respectfully disagree. Roisman teaches chatbot application and the custom component because ¶0015 teaches, A chatbot can simulate human conversation, or chatting, through artificial intelligence, machine-learning, or other types of computer programs. Also Roisman teaches custom component because (¶0016, ¶0022, ¶0024 and ¶0051, teaches consumption of Representational state transfer (REST)ful application programming interfaces (APIs)in a simple and standard way, for example, through dedicated chatbots… one or more components of the system 100 may be configured to operate as part of a cloud-based computing environment… a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service… the interface can be software written in a computing language (for example JAVA or C++) , wherein software written in Java is also custom component, [see original specification ¶0008, teaches automatically creating a custom component (e.g., a JavaScript component configured to make REST calls directly from a dialogue flow) for each action that can be performed using a chatbot. 

Roisman further teaches automatically generating, using the one or more input parameters for the service and at least one object included in the metadata because ¶0018, i.e. automatically generating service-specific chatbots based on a service descriptor file associated with a particular service, ¶0024, teaches the client application 106 can use parameters, metadata, and other information received at launch to access a particular set of data from the backend server 116, ¶0035-¶0036, teaches an expression is a sentence that the service-specific chatbot can understand. In other words, it can represent a user's input when interacting with the service-specific chatbot… a service can be “create a leave request for tomorrow”, the extracted keyword can be “create”, the affected object is leave request, and the input parameter is the appropriate date of the following day (that is, tomorrow). 
Roisman teaches at least one custom component for the service because ¶0016, ¶0022, ¶0024 and ¶0051, teaches consumption of Representational state transfer (REST)ful application programming interfaces (APIs)in a simple and standard way, for example, through dedicated chatbots… one or more components of the system 100 may be configured to operate as part of a cloud-based computing environment… a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service… the interface can be software written in a computing language (for example JAVA or C++) , wherein software written in Java is also custom component, [see original specification ¶0008, teaches automatically creating a custom component (e.g., a JavaScript component configured to make REST calls directly from a dialogue flow) for each action that can be performed using a chatbot].
Roisman also teaches wherein the at least one custom component defines at least one function corresponding to the at least one object and performable by the service  because ¶0022, teaches one or more components of the system 100 may be configured to operate as part of a cloud-based computing environment, ¶0024, i.e. a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service ¶0051, teaches Software services…defined functionalities through a defined interface. For example, the interface can be software written in a computing language (for example JAVA or C++),¶0060, teaches generating the service-specific chatbot with at least one object that is based on the obtained capability and relevant service data).
Roisman further teaches one or more actions performable by the chatbot application because ¶0029, teaches the chatbot repository 126 can be a cloud-computing environment from where users can retrieve generated service-specific chatbots based on a desired/required service. Because the service-specific chatbots are generated according to the service descriptor file, a new service-specific chatbot can be automatically generated by updating the service descriptor file when a change occurs to an associated service, ¶0038, teaches actions, which are performed by the service-specific chatbot when the requirements are satisfied). 
Roisman teaches the one or more actions corresponding to the at least one function because ¶0043, teaches the actions are performed by the service-specific chatbot when the requirements are satisfied, ¶0089, teaches perform functions by operating on input data and generating output data).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Krishnamurthy et a. (US 2017/0147297), hereinafter “Krisnamurthy” in view of Roisman et al. (US 2020/0150839), hereinafter “Roisman”.

With respect to claim 1, Krishnamurthy disclose a computer-implemented method comprising: 
accessing a database (¶0102, i.e. access to different databases) that stores metadata associated with an application (¶0116, i.e. the metadata retrieved in step 802 to identify one or more applications), the application being configured to perform one or more services (¶0027, i.e. one or more services or software applications provided by one or more of the components of the system. In some embodiments, these services may be offered as web-based or cloud services), and the metadata indicating, for each service of the one or more services (¶0115, i.e. , the metadata for an application may identify each of the underlying source systems deployed on and/or used by the application), one or more input parameters for invoking the service (¶0105, i.e. a software application executing on a user device 430 may invoke an API, web service, or application service of the runtime component designer 410 to programmatically generate and populate a design-time interface, ¶0110, i.e. provided as an input parameter to an API that generates or modifies runtime components); 
executing a component builder class configured to automatically generate one or more custom components for each service of the one or more services (¶0108, i.e. the runtime component designer 410 may generate and customize the runtime components corresponding to the application design, ¶0117, i.e. the runtime component designer 410 may regenerate and/or customize the affected components. In some cases, the runtime component designer 410 may be able to automatically determine the changes needed for the application.) , wherein each custom component of the one or more custom components is configured to enable an application to interact with a corresponding service of the one or more services during a communication session between an end user and the application (¶0027, i.e. Users operating client computing devices 102, 104, 106, and/or 108 may in turn utilize one or more client applications to interact with server 112 to utilize the services provided by these components, ¶0036, i.e. some other application, which may be used by a user of the client computing device to interact with cloud infrastructure system 202 to use services provided by cloud infrastructure system, ¶0042, i.e. a cloud service provider's system may host an application (i.e. application), and a user may, via a communication network such as the Internet, on demand, order and use the application), and the service is invoked by one or more input parameters for the service in a second defined format (¶0105, i.e. a software application executing on a user device 430 may invoke an API, web service, or application service of the runtime component designer 410 to programmatically generate and populate a design-time interface, ¶0110, i.e. provided as an input parameter to an API that generates or modifies runtime components, ¶0120, i.e. apply the user-provided transformations on the subscribed messages as first format to second format); 
in response to executing the component builder class, loading the metadata (¶0115, i.e. the runtime component designer 410 may retrieve the design metadata for one or more applications in response to determining in step… the runtime component designer 410 may retrieve the metadata objects corresponding to all applications currently deployed and executing within the system) ; 
identifying, from the metadata, each service of the one or more services (¶0115, i.e. The metadata for an application may identify each of the underlying source systems deployed (i.e. deployed services) on and/or used by the application) ; 
for each service of the one or more services: 
identifying, from the metadata (¶0115), each input parameter of the one or more input parameters for the service (¶0027, i.e. server 112 may be adapted to run one or more services or software applications provided by one or more of the components of the system. In some embodiments, these services may be offered as web-based or cloud services, ¶0110, i.e. provided as an input parameter to an API that generates or modifies runtime components, see ¶0111); 
the one or more particular parameters from the first defined format into the second defined format (0110, i.e. provided as an input parameter to an API that generates or modifies runtime components ¶0120, i.e. apply the user-provided transformations on the subscribed messages as first format to second format).

However, Krishnamurthy remain silent on a chatbot application, wherein the chatbot application is configured to receive input in a first defined format, automatically generating using the one or more input parameters for the service and at least one object included in the metadata, at least one custom component for the service, wherein the at least one custom component defines at least one function corresponding to the at least one object and performable by the service and one or more actions performable by the chatbot application, the one or more actions corresponding to the at least one function, receiving input for invoking a particular service of the one or more services of the application, using the chatbot application and the input comprising one of more particular input parameters in the first defined format, transforming, based on the at least one custom component generated for the particular service.

Roisman discloses a chatbot application (¶0039, i.e. A user can interact with the generated chatbot through an application UI);
wherein the chatbot application is configured to receive input in a first defined format (¶0035, i.e. An expression is a sentence that the service-specific chatbot can understand. In other words, it can represent a user's input when interacting with the service-specific chatbot, ¶0036, i.e. a service can be “create a leave request for tomorrow”, the extracted keyword can be “create”, the affected object is leave request, and the input parameter is the appropriate date of the following day (that is, tomorrow), wherein tomorrow is a first defined format);
automatically generating using the one or more input parameters for the service and at least one object included in the metadata ((¶0018, i.e. automatically generating service-specific chatbots based on a service descriptor file associated with a particular service, ¶0024, teaches the client application 106 can use parameters, metadata, and other information received at launch to access a particular set of data from the backend server 116, ¶0035-¶0036, teaches an expression is a sentence that the service-specific chatbot can understand. In other words, it can represent a user's input when interacting with the service-specific chatbot… a service can be “create a leave request for tomorrow”, the extracted keyword can be “create”, the affected object is leave request, and the input parameter is the appropriate date of the following day (that is, tomorrow), at least one custom component for the service (¶0016, ¶0022, ¶0024 and ¶0051, teaches consumption of Representational state transfer (REST)ful application programming interfaces (APIs)in a simple and standard way, for example, through dedicated chatbots… one or more components of the system 100 may be configured to operate as part of a cloud-based computing environment… a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service… the interface can be software written in a computing language (for example JAVA or C++) , wherein software written in Java is also custom component, [see original specification ¶0008, teaches automatically creating a custom component (e.g., a JavaScript component configured to make REST calls directly from a dialogue flow) for each action that can be performed using a chatbot], wherein the at least one custom component defines at least one function corresponding to the at least one object and performable by the service  (¶0022, teaches one or more components of the system 100 may be configured to operate as part of a cloud-based computing environment, ¶0024, i.e. a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service ¶0051, teaches Software services…defined functionalities through a defined interface. For example, the interface can be software written in a computing language (for example JAVA or C++),¶0060, teaches generating the service-specific chatbot with at least one object that is based on the obtained capability and relevant service data),  and one or more actions performable by the chatbot application (¶0029, i.e. the chatbot repository 126 can be a cloud-computing environment from where users can retrieve generated service-specific chatbots based on a desired/required service. Because the service-specific chatbots are generated according to the service descriptor file, a new service-specific chatbot can be automatically generated by updating the service descriptor file when a change occurs to an associated service, ¶0038, i.e. actions, which are performed by the service-specific chatbot when the requirements are satisfied), the one or more actions corresponding to the at least one function (¶0043, i.e. The actions are performed by the service-specific chatbot when the requirements are satisfied, ¶0089, teaches perform functions by operating on input data and generating output data);
receiving input for invoking a particular service of the one or more services of the application (¶0024, i.e. the client application 106 can generate and transmit a particular message (for example, a request for creating a new chatbot for a specific service) to the backend server 116, ¶0035, i.e. it can represent a user's input when interacting with the service-specific chatbot. Expressions are organized in intents and constitute the entire knowledge of the service-specific chatbot) , using the chatbot application (¶0039) and the input (¶0034-¶0035) comprising one of more particular input parameters in the first defined format (¶0021, i.e. users can generate service-specific chatbots based on the requested service and interact with the generated chatbots to fulfil different requests, ¶0034, i.e.  if a user wants to generate a service-specific chatbot to understand when someone is asking for help, the user can generate an intent named “help”, ¶0035, i.e. An expression is a sentence that the service-specific chatbot can understand. In other words, it can represent a user's input when interacting with the service-specific chatbot, ¶0036, i.e. a service can be “create a leave request for tomorrow”, the extracted keyword can be “create”, the affected object is leave request, and the input parameter is the appropriate date of the following day (that is, tomorrow), wherein tomorrow is a first defined format).
transforming, based on the at least one custom component generated for the particular service (¶0024, i.e. a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service, ¶0034, i.e.  if a user wants to generate a service-specific chatbot to understand when someone is asking for help, the user can generate an intent named “help”),

Therefore, it would be obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Krishnamurthy’s system with wherein the chatbot application is configured to receive input in a first defined format, automatically generating at least one custom component for the service and the particular service being invoked using the chatbot application, and transforming, based on the at least one custom component generated for the particular service of Roisman, in order to generate chatbots can be used to improve cloud-computing technologies by permitting faster and more efficient generation of user interfaces for cloud-computing environments and  permits development of service-specific chatbots in a simple and efficient manner (Roisman).

For claim 8, it is a system claim corresponding to the method of claim 1. Therefore claim 8 is rejected under the same ground as claim 1. 

For claim 15, it is a non-transitory machine readable storage medium claim corresponding to the method of claim 1. Therefore claim 15 is rejected under the same ground as claim 1. 


With respect to claims 2, 9 and 16, Krishnamurthy in view of Roisman discloses the computer-implemented method of claim 1, wherein the at least one custom component for the particular service enables the chatbot application to communicate with the one or more services of the application (Krisnamurthy, ¶0027, i.e. Users operating client computing devices 102, 104, 106, and/or 108 may in turn utilize one or more client applications to interact with server 112 to utilize the services provided by these components, Roisman, ¶0021, i.e. users can generate service-specific chatbots based on the requested service and interact with the generated chatbots to fulfil different requests, ¶0024, i.e. a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service).

With respect to claims 3, 10 and 17, Krishnamurthy in view of Roisman discloses the computer-implemented method of claim 1, wherein the particular service is invoked in response to receiving a command from the end user operating the chatbot application (Roisman, ¶0021, i.e. users can generate service-specific chatbots based on the requested service and interact with the generated chatbots to fulfil different requests, ¶0024, i.e. a request for creating a new chatbot for a specific service to the backend server 116 is a custom component for the service, ¶0050, i.e. requests can also be sent to the Computer 502 from internal users (for example, from a command console or by another internal access method)).

With respect to claims 4, 11 and 18, Krishnamurthy in view of Roisman discloses the computer-implemented method of claim 1, further comprising: 
building a payload based on the one or more input parameters included in the metadata (Roisman, ¶0024, i.e. the client application 106 can use parameters, metadata, and other information received at launch to access a particular set of data from the backend server, wherein parameters are payload); 
invoke the particular service using the payload (Roisman, ¶0021, i.e. users can generate service-specific chatbots based on the requested service and interact with the generated chatbots to fulfil different requests, ¶0024, i.e. the client application 106 can use parameters, metadata, and other information received at launch to access a particular set of data from the backend server, wherein parameters are payload); 
receiving an output parameter from the particular service (Krishnamurthy, ¶0021, i.e. A code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, or memory contents. Information, arguments, parameters, data, etc. may be passed, wherein output parameters represent a type of arguments or parameters for specific service); 
storing the output parameter as a conversation variable (Krishnamurthy, ¶0021, i.e. A code segment may be coupled to another code segment or a hardware circuit by passing and/or receiving information, data, arguments, parameters, or memory contents. Information, arguments, parameters, data, etc. may be passed, wherein output parameters represent a type of arguments or parameters for specific service, Roisman, ¶0015, i.e. a chatbot can simulate human conversation, or chatting, through artificial intelligence, machine-learning, or other types of computer programs. In some implementations, chatbots permit highly-engaging, conversational experiences through voice and text that can be customized for use on chat platforms); 
setting a result state as returned by the particular service (Roisman, ¶0020, i.e. the chatbot development platform returns the service descriptor file, which contains information about the particular service, ¶0093, i.e. a command line interface (CLI) that processes information and efficiently presents the information results to the user); and 
executing a function to display (Roisman, ¶0085), using the chatbot application, the conversation variable to the end user (Roisman, ¶0015, i.e. chatbots that simulate human conversation and dialogue can be leveraged in call center and customer service workflows).

With respect to claims 5, 12 and 19, Krishnamurthy in view of Roisman discloses the computer-implemented method of claim 1, wherein the one or more input parameters (Krishnamurthy, ¶0110, i.e. provided as an input parameter to an API that generates or modifies runtime component) include a set of input parameters (Krishnamurthy, ¶0117, i.e. if an event source has been changed to support a different set of a events as set of input parameters), and wherein the particular service can be invoked using a subset of the set of input parameters (Roisman, ¶0024, i.e. the client application 106 can use parameters, metadata, and other information received at launch to access a particular set of data from the backend server 116…the client application 106 can generate and transmit a particular message (for example, a request for creating a new chatbot for a specific service) to the backend server).

With respect to claims 6, 13 and 20, Krishnamurthy in view of Roisman discloses the computer-implemented method of claim 1, wherein the chatbot application receives the input in the first defined format from the end user (Roisman, ¶0035, i.e. it can represent a user's input when interacting with the service-specific chatbot, ¶0036, i.e. a service can be “create a leave request for tomorrow”, the extracted keyword can be “create”, the affected object is leave request, and the input parameter is the appropriate date of the following day (that is, tomorrow), wherein tomorrow is a first defined format).

With respect to claims 7 and 14, Krishnamurthy in view of Roisman discloses the computer-implemented method of claim 6, wherein transforming the one or more particular parameters from the first defined format into the second defined format is performed by executing a component service corresponding to the at least one custom component generated for the particular service (Krishnamurthy, ¶0027, i.e. Users operating client computing devices 102, 104, 106, and/or 108 may in turn utilize one or more client applications to interact with server 112 to utilize the services provided by these components, ¶0036, i.e. some other application, which may be used by a user of the client computing device to interact with cloud infrastructure system 202 to use services provided by cloud infrastructure system, ¶0108, i.e. the runtime component designer 410 may generate and customize the runtime components corresponding to the application design, ¶0117, i.e. the runtime component designer 410 may regenerate and/or customize the affected components. In some cases, the runtime component designer 410 may be able to automatically determine the changes needed for the application, ¶0120, i.e. apply the user-provided transformations on the subscribed messages as first format to second format, ).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM MAHMUD whose telephone number is (571)270-0385.  The examiner can normally be reached on Mon-Fri 8.00-5.00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Bates can be reached on 5712723980.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GOLAM MAHMUD/Examiner, Art Unit 2458                                                                                                                                                                                                        



/KEVIN T BATES/Supervisory Patent Examiner, Art Unit 2458